Order filed February 6, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-01029-CV
                                  ____________

                         In the Interest of A.L.H., Child


                   On Appeal from the 313th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2014-00466J


                                    ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. The record has been filed
and appellant's brief is due February 23, 2015. The clerk’s record reflects counsel
Oliver W. Sprott, Jr. filed a motion to withdraw and for appointment of appellate
counsel on December 24, 2014. The record does not contain a ruling on that
motion. Accordingly, we issue the following order.

      We ORDER the judge of the 313th District Court to consider counsel’s
request to withdraw. If current counsel is permitted to withdraw, the judge shall
appoint new appellate counsel for appellant. The judge shall see that a record of
any hearing is made, and shall order the trial clerk to forward a record of the
hearing and a supplemental clerk’s record containing any orders permitting counsel
to withdraw and appointing new counsel. Those records shall be filed with the
clerk of this court on or before February 17, 2015.



                                     PER CURIAM